Exhibit 10.2
Schedule I
EUROPEAN RESTRUCTURING TRANSACTIONS
Current Structure
(FLOAR PLAN) [c06006c0600601a.gif]
Step 1:
Mobile Storage Group, Inc. distributes 601,100 ordinary shares of Ravenstock MSG
Limited to Mobile Mini, Inc.

 

 



--------------------------------------------------------------------------------



 



(FLOAR PLAN) [c06006c0600602.gif]
Step 2:
Mobile Mini, Inc. contributes 601,100 ordinary shares of Ravenstock MSG Limited
to Mobile Mini UK Holdings Limited in exchange for an issue of 300 ordinary
shares by Mobile Mini UK Holdings Limited to Mobile Mini, Inc.
(FLOAR PLAN) [c06006c0600603.gif]

 

 



--------------------------------------------------------------------------------



 



Step 3:
Ravenstock MSG Limited transfers substantially all of its assets to Mobile Mini
UK Limited in exchange for (i) the assumption of all of Ravenstock MSG Limited’s
liabilities and (ii) an issue of 20,000 ordinary shares by Mobile Mini UK
Limited to Ravenstock MSG Limited.
(FLOAR PLAN) [c06006c0600604.gif]
Step 4:
If Ravenstock MSG Limited transfers substantially all of its assets in exchange
for an issue of ordinary shares of Mobile Mini UK Limited pursuant to Step 3
above, Ravenstock MSG Limited shall dividend such shares to Mobile Mini UK
Holdings Limited.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.04
Capital Structure
(Revised as of August 31, 2008)
The class and the number of authorized and issued Securities of US Company and
each of its Subsidiaries and the record owner of the Securities of the
Subsidiaries are as follows:
US Company:

                      Number of Securities     Number of Securities       Issued
and Outstanding     Authorized but   Class of Securities   (August 6, 2008)    
Unissued  
Common Stock, par value $0.01 per share - 95,000,000
    34,848,256       60,151,744  
Preferred Stock, par value $0.01 per share - 20,000,000
    8,555,556 *     11,444,444  

      *   Series A Convertible Redeemable Participating Preferred Stock, all
8,555,556 of which were issued in connection with the Transactions.

Subsidiaries:

                                  Number of               Number and Class  
Securities           Jurisdiction of   of Securities Issued   Authorized      
Name   Organization   and Outstanding   but Unissued     Record Owner
 
                   
Mobile Mini I, Inc.1
  Arizona   10,000 shares of common stock     990,000     100% Mobile Mini, Inc.
 
                   
Delivery Design Systems, Inc.
  Arizona   10,000 shares of common stock     990,000     100% Mobile Mini, Inc.
 
                   
Mobile Mini, LLC
  California   100% membership interest     N/A     100% Mobile Mini, Inc.
 
                   
Mobile Mini, LLC
  Delaware   100% membership interest     N/A     100% Mobile Mini, Inc.
 
                   
Mobile Mini of Ohio, LLC
  Delaware   100% membership interest     N/A     100% Mobile Mini, Inc.
 
                   
A Royal Wolf Portable Storage, Inc. 2
  California   643,250 shares of common stock     356,750     100% Mobile Mini,
Inc.
 
                   
Temporary Mobile Storage, Inc.
  California   1,500 shares of common stock     998,500     100% A Royal Wolf
Portable Storage Inc.

 

 



--------------------------------------------------------------------------------



 



                                  Number of               Number and Class  
Securities           Jurisdiction of   of Securities Issued   Authorized      
Name   Organization   and Outstanding   but Unissued     Record Owner
 
                   
Mobile Mini UK Holdings Limited 3
  England and Wales   400 ordinary shares     600     100% Mobile Mini, Inc.
 
                   
Mobile Mini UK Limited 4
  England and Wales   80,000 ordinary shares     20,000     100% Mobile Mini, UK
Holdings Limited
 
                   
Box Lease Limited
  England and Wales   2 ordinary shares     9,998     100% Mobile Mini, UK
Limited
 
                   
Mobile Mini Holding B.V.
  Netherlands   180 ordinary shares     720     100% Mobile Mini, Inc.
 
                   
Mobile Mini B.V. 5
  Netherlands   18 ordinary shares     72     100% Mobile Mini, Holding B.V.
 
                   
Mobile Storage Group, Inc.
  Delaware   100 common shares     0     100% Mobile Mini, Inc.
 
                   
MSG Investments, Inc.
  California   10,000 common shares     0     100% Mobile Storage Group, Inc.
 
                   
A Better Mobile Storage Company
  California   1,000 common shares     0     100% Mobile Storage Group, Inc.
 
                   
Mobile Storage Group (Texas), L.P.
  Texas   100% membership interest     N/A     99% Mobile Storage Group, Inc.;
1% MSG Investments, Inc.
 
                   
Ravenstock MSG Limited
  United Kingdom   601,100 ordinary shares 0 preferred shares     398,900
10,000,000     100% Mobile Mini UK Holdings Limited
 
                   
Ravenstock Tam (Hire) Limited
  United Kingdom   10,550 ordinary shares     0     100% Ravenstock MSG Limited

 

 



--------------------------------------------------------------------------------



 



                                  Number of               Number and Class  
Securities           Jurisdiction of   of Securities Issued   Authorized      
Name   Organization   and Outstanding   but Unissued     Record Owner
 
                   
Mobile Storage (U.K.) Limited
  United Kingdom   100 ordinary shares 6,000,000 preferred shares     999,900
4,000,000     100% Ravenstock MSG Limited
 
                   
Mobile Storage UK Finance Limited Partnership
  United Kingdom   100% membership interest     N/A     99%. MSG Investments,
Inc.; 1% Mobile Storage Group, Inc.
 
                   
LIKO Luxembour International s.a.r.L.
  Luxembourg   160 ordinary shares     0     100% Mobile Storage UK Finance
Limited Partnership

      1)   Surviving company of 6/29/07 merger of Mobile Mini I, Inc. and Mobile
Mini Holdings, Inc.   2)   Formerly Triton Mobile Storage, Inc., which was
formerly International Equipment Marketing, Inc.   3)   Formerly Lampgrass
Limited   4)   Formerly Royalwolf Trading UK Limited   5)   Formerly RoyalWolf
Containers B.V.

The following agreements are binding upon the Company’s or other Credit Party’s
partners, members or shareholders:

•   There are no corporate or joint venture relationships.

•   Stockholders Agreement, dated as of June 27, 2008, by and among US Company
and the Stockholders signatory thereto.

•   Pledge Agreement, dated as of June 27, 2008, by and among US Company and any
other pledgors thereto and Deutsche Bank AG New York Branch.

•   Charge over Shares, dated as of June 27, 2008, by Mobile Storage Group, Inc.
as Chargor in favour of Deutsche Bank AG New York Branch as Collateral Agent.

 

 